Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed camera optical lens system specifically including, as the distinguishing features in combination with the other limitations, the system comprising six lenses, no proceeding lenses on the object side of the first lens, no intervening lenses between adjacent lenses of the six lenses, no subsequent lenses on the image side of the sixth lens, the satisfaction of the three claimed mathematical conditions, and further wherein the total optical length of the camera optical lens system is less than or equal to 5.24mm. 
Examiner’s Comments
	The 112 rejection of claim 16 that was set forth in the prior office action has been overcome by applicant’s amendment of independent claim 1. Specifically, the independent claim is now claiming “no intervening lenses between adjacent lenses of the six lenses” thereby clarifying the meaning of the term “f12” within claim 16. There being no other outstanding issues and no relevant prior art, the application is now in condition for allowance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 10, 2021